 UNOCO APPAREL, INC.Unoco Apparel,Inc.andInternational Ladies' Gar-mentWorkers'Union,AFL-CIO.Case15-CA-4655January 22, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOOn April 12, 1973, Administrative Law Judge JerryB.Stone issued the attached Decision in thisproceeding.Thereafter, theGeneral Counsel, theCharging Party, and Respondent filed exceptionsand supporting briefs, and Respondent filed a replybrief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Unoco Apparel, Inc.,Selma,Alabama, its officers, agents, successors, andassigns,shall take the action set forth in the saidrecommended Order.MEMBERPF,NELLO, dissenting in part:Contrary to my colleagues, I believe that the recordshows that Respondent has engaged in a deliberatecourse of surface bargaining with the Union incontravention of Section 8(a)(5).2Not only didRespondent's negotiator, in effect, lack authority tobargain in good faith, but also Respondent's intransi-IContraryto our dissenting colleague,we agree with the AdministrativeLaw Judge's analysis of the facts and his conclusion that both parties hereinwere engaged in "hard bargaining" and weremerely jockeyingfor positionas to their main concern,wages and benefits.Our dissenting colleaguedisagrees with the Administrative Law Judge's findingthat the Union, too,had a fixed bargaining position from which it did not move throughout thenegotiations,because he finds the Union expressed a willingness tocompromise and because he would not require the Union to lower itsdemands where the Respondent has failed to produce information to justifyitsasserted economic positionHowever,neither of these reasons ispersuasiveThe AdministrativeLaw Judge's findings in this regard areamply supported by the record evidence which establishes that the Unionessentially refused to agree to or even discuss any of the Respondent'scontract proposalsThus,when the Respondent's attorney,Tahaferro, at thefifthbargaining session, requested the Union'sattorney,Goodman, todiscuss the Respondent's contract proposals.Goodman ignored the requestand proceeded to discussonly the Union's. In doing so, he demonstratedthat the Union would not make any concessions for which it could601gent position on practically all items, as shown by itsrefusal to accept any changes whatsoever from thepresent working conditions, demonstrates that Res-pondentmerelywent through the motions ofbargaining without any sincereintentionof reachingan agreement.The question of whether a party has bargained ingood faith is one of the most important and difficultof the issues confronting the Board. The NationalLabor Relations Act was conceivedin aneffort topromote industrial relations through collective bar-gaining since it was believed that employers andemployees (through their bargaining representative ifthey have selected one) are the best parties to settledifferences in the working- place. Indeed, the Boardhas recently placed a premium on stability throughcollective bargaining by deferring to private settle-mentof disputes, where possible, without outside,governmentalintervention.3However, while the Actencourages collective bargaining, Congress has man-dated a concomitant duty to the Board to insure thatsuch bargaining is "more than the holding ofconferences and the exchange of pleasantries. Thelaw contemplates that both parties will approachnegotiations with an open mind and will make areasonable effort to reach a common ground ofagreement."4In my opinion, the Board must examine not onlythe quantity of negotiations but also the quality ofsuch discussionsin itseffort to ascertain whether theparties have complied with the law. Admittedly, thistask is often a formidable one, inasmuch as there is afine line dividing lawful hard bargainingand illegalsurface bargaining. In the exception of this duty, it isnecessary to examine all the circumstances ofnegotiations, including the conduct and statementsof the parties. Although the Board may not "sit injudgment upon the substantive terms of collectivebargaining agreements," 5 ". . . at the same time itseems clear that if the Board is not to be blinded byempty talk and by the mere surface motions ofcollective bargaining, it must take some cognizancereasonablyexpect to receivea quid pro quofrom the Respondent Thus, theUnion's failure to indicate any willingness to modify its proposals forced theRespondent to take a position in which it could only reject what it deemedto be the more onerous and outrageous ones, while accepting others withwhich it felt it could live (indeed,the record evidence establishes that it wasthe Respondent and not theUnion thatmade the concessions necessary toenable the parties to agree on the various items upon which agreement wasreached).Accordingly,all that the evidence herein establishes is that theRespondent refused to concede on financial matters until the Union becameless intransigent on the same and other matters contained in its proposals.In such circumstances, we agree with the Administrative Law Judge'sconclusion that the Employer was not engaged in unlawful "surfacebargaining,"and we so find.2However, I agree with the majority that Respondent's refusal to furnishtheUnion the requested financial records violates Sec 8(a)(5) of the Act.3CollyerInsulated Wire,192 NLRB 837iHoude Engineering Co.,1NLRB35 (1934)5N.L.RB.v. American National InsuranceCo,343 U S. 395,404 (1952)208 NLRB No. 88 602DECISIONS OF NATIONALLABOR RELATIONS BOARDof the reasonableness of the positions taken by anemployer in the course of bargaining negotiations." 6Furthermore, the law does not contemplate that anemployer must acquiesce to the demands of a union;in fact, it may hold its convictions to a point ofimpasse.However, employers are dutybound tomake serious proposals with a view towards "meetingthe union at least part way." 7Here, the record shows that the first of sevenbargaining sessions was held on May 15, 1972.8 Atthatmeeting, the Union, through its representative,Benny Dansavage, orally outlined its proposals,including demands concerning wages, hospitalizationbenefits, vacations, holidays, and the like, and thenpresentedRespondent with a complete contractproposal in written form. At the second meeting aftersome preliminary discussion, Respondent, represent-ed by its attorney, Mark Taliaferro, Sr., offered awritten, but partial, contract proposal, stating thatadditional language would be provided the followingweek. In the ensuing discussion, it became clear thatRespondent's proposal basically codified the existingworking conditions on, for example, such significantitems as holidays, overtime pay, life insurance, andthe length of the workweek. In view of Respondent'ssilence on the subject, Dansavage asked for its wageproposal, but was told that Respondent had "nowages, no increased minimums, no other fringebenefits and no other changes to offer." Dansavagepointed out that the election's lopsided vote shouldhave told Respondent something, and stated that hewas hopeful that they could come to an agreementthat was fair to both sides. When Dansavage statedthat there was to be an increase in the Federalminimum wage, Taliaferro responded that his clientdid not give him anything to offer, that it was a newbusiness, and that the Company did not have areasonable picture as of yet. Dansavage then showedhim a credit report which disclosed that Unoco was asubsidiary of Universal Overall, and stated that asUniversalOverallwas not a new company, theycertainly should know whether or not the Companywas going to make a profit. Taliaferro responded, "Idon't know that they are a part of anything." AgainDansavage asked if Respondent had any increase inwages or minimums, but Taliaferro replied that theydid not, that they were going to pay the $1.60-per-hour minimum, and that he did not believe in higher6N.L.R.B.v.Reed & PrinceMfg.Co.,205 F.2d 131, 134 (1953).7Ibid.8After the election,PlantManagerClydeBamberg set the tone for thenegotiations by his statement,published in the local newspaper,that "as faras the plant's future,I do not know."9Following the second meeting,Dansavage called Taliaferro to schedulea third session.During this telephone conversation, Dansavage asked if theUnion were going to get a contract with the Company,but Taliaferroreplied,"Well, they haven'tgiven me anything to offer.I told them I don'tminimums.With respect to the Union's proposedclauses regarding a shop chairlady, assignment toother work, and access to the shop, Taliaferro statedthat they might work something out.9In the third session,10 Dansavage asked if Taliafer-ro had the additional contract language promised atthe last meeting, but Taliaferro replied that he didnot have any additional language to present at thistime and that his secretary had gone on vacation.Dansavage asked if he had any money, fringes, orchanges to offer, but was told that "there was nomoney, no changes, no fringes. The Company'sposition will not be altered."When Taliaferro saidthat the Company did not know if it was losingmoney, Dansavage mentioned that Unoco had beenin Selma for 6-7 months and that with its experienceitmust have some knowledge of whether or not itwas going to have a profit. Taliaferro then stated thatitwould not have any financial offer to give and thatitdid not know what it could afford. At anotherpoint in the discussions, Taliaferro reiterated hisposition that "there were no changes or money tooffer." In response to Dansavage's still furtherinquiryas to whether the Company had anyincreases in money or fringes to offer, Taliaferroreplied that the employees came to the "wrong well.. . the well is dry." When asked about the nextmeeting date, Taliaferro said he did not object tomeeting, but the Company had no change in its offer.The fourth session, held on August 3, 1972, beganwithDansavage again asking if the Company hadany money, fringe benefits, or contract changes tooffer, but Taliaferro answered that it did not. Againitbecame evident that most of the Company'sproposalsmerely reflected current working condi-tions and that others, like the management rightsclause, actually took away, according to Dansavage,rights employees had without a contract.At the fifthsession,Union Attorney Goodmanasked if the Company had any money or fringes tooffer,but Taliaferro replied that it did not.Whenasked why, Taliaferro responded "Becausewe don'thave any at this time." Taliaferro refused to tellGoodman whether the Company was part of a largercompany, and later said that there would be no wageincreases in the near future. At this point, the partiesbegan discussing the Union's proposal 11 and, whiletentative agreement was reached on minor items,know how theyexpect me to get a contract without giving me anything tooffer."10The recordshows that at this session,aswell as in subsequentnegotiating sessions,the parties discussed Respondent's proposals in detail.Therefore,my colleagues'statement thatthe Union didnot "even discussany of theRespondent's contractproposals" is totally withoutfoundation.I IThe versionof the facts presented by my colleagues to the effect thattheUnion ignoredRespondent's request to discuss itsproposal and"proceeded" to discussthe Union's is incorrect.Actually,the Union asked UNOCO APPAREL, INC.603Tahaferro refused to respond at all to others and, ineffect, retracted his earlier statement that they mightbe able to work out an agreement on certain clauses.On all money items, Taliaferro consistently statedthat the Company would not pay any more than thestatus quo.At the sixth session, when again asked for acompany offer on wages, Tahaferro said that theCompany was not going to make any changes inanything it was already doing. When the meetingended and Goodman asked about the next meetingdate,Taliaferro responded, "I am meeting at yourrequest. I would not have called the meeting. I havenothing to offer. I have no changes to offer."The seventh and final session, held October 23,1972, began with Taliaferro answering several ques-tions by Goodman to the effect that the Companyhad nothing new to offer on wages or holidays andthat the Company would continue to work 40 hours.Dansavage then reminded Taliaferro that the addi-tional contract language promised at the secondsession had not been provided. When asked at thispoint if the Company had anything to propose,Taliaferro said, "I am meeting at your request. Iwouldn't have requested a meeting, I am meeting atyour request."When Goodman asked if he hadtalked to his client about any wage increases,Taliaferro said he had checked with Bamberg, buthad not talked with Eckerling (an owner of Respon-dent) recently.On or about November 13, 1972, Dansavagetelephoned Taliaferro to attempt to set up anothernegotiation session.Taliaferro remarked that heunderstood "the Board is going to issue a complaint.Why don't we just go and try it, try the case," andthen went on to say that he had nothing new to offer.Finally, it should be noted that on November 27,1972,Respondent reneged on its agreement, madeprior to the start of the negotiations, to share theexpenses of a meeting hall with the Union.In evaluating the entire course of conduct of thesenegotiations, both those aspects highlightedsupra,aswell as the details set forth in the Administrative LawJudge's Decision, it seems clear to me that Respon-dent entered upon these discussions with a closedmind not to reach an accord through the give-and-take process of bargaining. From its postelectionveiled threat of a plant closure to its declarations thatthe Company was not going to make any changes inanything that it was already doing, Respondentdisplayed an effort to engage in "empty talk" and tobargain without any intention whatsoever of reach-ing an agreement.Inmy opinion, Respondent's fixed, status quoposition on major items constitutes an intransigencethat goes beyond the line of mere hard bargaining. Inaddition,Respondent's entire approach to thenegotiations demonstrates an utter failure to bargainin good faith. Respondent proffered an incompleteproposal at the second session-one which was silenton such a basic and crucial issue as wages-andnever fulfilled both its promise and obligation tosubmit a complete proposal. Taliaferro indicatedthat, as to wages, the Company did not believe inhigherminimums, thus emphasizing to the Unionthat further discussions on this key issue would befutile.Statements made by Taliaferro both duringand after the second session show that he did notpossess authority to engage in meaningful discus-sions or to make any realistic offers to the Union. Ithas been long held that such a lack of authority,when considered in the context of these fruitlessdiscussions, shows that Respondent did not bargainingood faith.12Furthermore,Respondentwasreluctant to continue any negotiations once its fixedposition was made clear and even refused to considerproposals on which agreement had been postponed.Most importantly, Respondent incessantly stressedthat its position on the major items would not bealtered, conduct which is so blatantly antithetical togood-faith discussions as to thoroughly underminethe entire atmosphere. The tactics displayed in theseabortive discussions was also reflected by Respon-dent's abrupt withdrawal from its agreement to sharethe cost of the meeting hall. Indeed, Respondent'smotive in these discussions could best be describedby Taliaferro's own admission during the negotia-tions that Respondent might discourage membershipin the Union and have another election.The Administrative Law Judge, himself, reachedmany of the above conclusions, yet he failed to findsurface bargaining principally on the ground that therecord showed that both parties were jockeying forposition in these discussions. The clear implication ofthis conclusion is that the Union, too, made littlemovement towards an agreement. I completelydisagree with this evaluation of the facts. First of all,in each and every session, the Union sought someground upon which an agreement could be madeand, in so doing, clearly indicated its willingness tocompromise in order to reach a fair contract, whileRespondent displayed its deliberate strategy not tonegotiate with an open mind. Second, Respondent'sTahaferro if he would sign each article as an agreement was reached, andbut Tahaferro did not succeedas the parties then continued to discuss theTahaferro agreedAfterGoodman opened the Union's proposal, TahaferroUnion's proposalinterjectedwith "let's talk about the Company's proposal " Thus, it was12Fitzgerald Mills Corporation,133 NLRB 877Respondent who actually attempted to thwart this movement by the Union, 604DECISIONSOF NATIONALLABOR RELATIONS BOARDrefusal to disclose its financial status-itself found toviolate Section 8(a)(5)-prevented the Union fromappraising the validity of Respondent's economicclaims or from modifying its economic proposals.Absent the Respondent's supplying sustaining figuresin support of its claims, I would not expect or requirethe Union to revise its proposals downward as theAdministrative Law Judge and my colleagues seemto imply it should have done.13In short, it is Respondent's rigid, predeterminedadherence to its status quo position, in light of itsother conduct and the 8(a)(5) violation found by theAdministrative Law Judge, which I would find toconstitute surface bargaining. As it was so aptly putinReed & Prince,"the employer is obliged to makesomereasonable effort insomedirection to composehis differences with the union, if [Section] 8(a)(5) isto be read as imposing any substantial obligation atall." 14 Respondent simply did not fulfill that obliga-tion.13C-B Buick, Inc,206 NLRB No 101+Supraat 134-135DECISIONSTATEMENT OF THE CASEJERRY B. STONE, Administrative Law Judge: Thisproceeding, under Section 10(b) of the National LaborRelationsAct, as amended, was tried pursuant to duenotice on February 13 and 14, 1973, at Birmingham,Alabama.The charge was filed on October 12, 1972. The complaintin this matter was issued on November 20, 1972. The issuesconcern whether Respondent has engaged in overall bad-faith bargaining with the Union, and whether Respondenthas bargained in bad faith by not furnishing certainrequested financial records. Thus,the issuesare whetherRespondent has violated Section 8(a)(5) and (1) of the Act.All parties were afforded full opportunity to participatein the proceeding. Briefs have been filed by the GeneralCounsel and the Respondent and have been considered.Upon the entire record in the case and from myobservationofwitnesses,Ihereby make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe facts herein are based upon the pleadings andadmissions therein.Respondent, a corporation licensed to do business in theState of Alabama, is engaged in the manufacture of jeansand dungarees at its Selma, Alabama, facility, the onlyfacility involved in this proceeding.During a I-year representative period, Respondent, inthe course and conduct of its business operations describedabove, purchased and received goods and materials valuedin excess of $50,000 which were shipped directly to it frompoints outside the State of Alabama. During the sameperiod, Respondent shipped and sold goods and materialsvalued in excess of $50,000 directly to points outside theState of Alabama.As conceded by Respondent and based upon theforegoing, it is concluded and found that the Respondentis,and has been at all times material herein, an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.11.THE LABORORGANIZATION INVOLVED IInternationalLadies'GarmentWorkers'Union,AFL-CIO, the Union,is and has been at all times materialherein a labor organization within the meaning of Section2(5) of the Act.III.THEUNFAIR LABOR PRACTICESPreliminary FactsThe General Counsel's allegationsfor paragraphs 6, 7,and 8 of the complaintare asset out herein:6All productionand maintenance employees,includ-ing packers,employed byRespondent at its Selma,Alabama,plant;excluding office clerical employees,plantclericalemployees,professionalemployees,guards and supervisors as definedin the Actconstituteaunitappropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.7On April 13, 1972 a majority of the employees ofRespondent in the unit described in paragraph 6,above, by secret-ballot election conduct in Case No.15-RC-4815, under the supervision of the RegionalDirector for the FifteenthRegion oftheNationalLabor Relations Board, designated and selected theUnion as their representative for the purposes ofcollective bargaining with Respondent and on April 21,1972, the Regional Director certified the Union as theexclusive collective-bargaining representative of theemployees in said unit.8At all times since on or about April 13, 1972, andcontinuing to date, the Union has been, and is now, therepresentative for the purposes of collective bargainingof a majority of the employees in the unit described inparagraph 6, above, and, by virtue of Section 9(a) ofthe Act, has been, and is now, the exclusive representa-tive of all employees in said unit for the purposes ofcollectivebargainingwith respect to rates of pay,IThe facts are based upon the pleadings and admissions therein UNOCO APPAREL, INC.wages, hours of employment and other terms andconditions of employment.The facts as pled by the General Counsel in complaintparagraphs 6, 7, and 8, are established by the pleadings,admissions therein, and conclusions to be drawn there-from. I so conclude and find that the facts alleged in theGeneral Counsel's complaint paragraphs 6, 7, and 8, setforth above, are the facts established.The General Counsel alleged in paragraph 9 of hiscomplamt as follows:Commencing on or about May 1, 1972, and at alltimesthereafter to date, the Union requested, and hascontinued to request, Respondent to meet and bargaincollectivelywith respect to wages, hours and otherterms and conditions of employment for all employeesin the unitdescribed in paragraph 6, above.The Respondent denied the above allegation. The facts,however, reveal no real issue as to the Union's requests forbargaining. It is clear that the Union, by letter to Eckerling(one of Respondent's owners), initiated a bargainingrequest, that thereafter theUnion contacted Mark L.Taliaferro,Sr. (Respondent's attorney) and scheduledvarious bargaining sessions, and that bargaining sessionsoccurred on May 15 and 23, June 12, August 3 and 29,September 13,andon October 23, 1972.The facts reveal that around November 13, 1972, theUnion was advised that the complaint in the instant casewas going to be issued. On November 13, 1972, Dansavage(for the Union) called Mark L. Taliaferro, Sr., and askedfor another meeting date. Taliaferro told Dansavage thathe understood that the NLRB was going to issue acomplamt, that they might as well just go and try the case,that he had nothing new to offer, and that he did not wantto attend a union meeting or a monkey show. Dansavagecontinued to seek a meeting date, and the parties agreed tomeet on November 30, 1972. Taliaferro sent the Union thefollowing letter on November 27, 1972.THOMAS, TA.LIAFERRO, FORMAN, BURR &MURRAYSixteenthFloor Bank For SavingsBuildingBirmingham,Alabama 35203Telephone 323-7711 Area Code 205November 27, 1972Mr.Benny Dansavage929 Linwood RoadBirmingham,Alabama 35222Re: UnocoApparel, IncDear Mr.Dansavage:You calledme without any knowledge of the docketin front of me and I find it is not convenient to meetwith you on the 30th of November.I can meet on the7th of December if this date is satisfactory with you.605Sincerely yours,THOMAS, TALIAFERRO, FORMAN, BURR &MURRAY/s/M. L. TaliaferroM. L. TaliaferroMLT/awP.S.In view of the union'smethod of negotiating, wewillno longer be willing to share the expense of ameeting hall.Later theparties agreed to meet on December11, 1972.Thereafter,Dansavage sent Taliaferro the followingtelegram.call Letters:GQW-2:15 PMCharge To: I.L.G.W.U.TALIAFERRO THOMAS, ESQUIRE1600 BANK FOR SAVINGS BUILDINGBIRMINGHAM,ALABAMA 35203December 8, 1972DEAR MR.THOMAS:PLEASE BE ADVISED THAT DUE TO A PRESSING MATTER,NOT CONCERNING UNOCO APPAREL, INC., I WILL BEUNABLE TO MEET WITH YOU ONDECEMBER11, 1972. IWILL CALL YOU AT YOUR OFFICE DURING THE WEEK OFDECEMBERIITH TO ARRANGEFOR ANOTHER MEETING.THANK YOU,BENNIEDANSAVAGESTATEDIRECTOROF ALABAMA(REPORT DELIVERY)Dansavage did not contact Taliaferro during the week ofDecember 11, 1972, or thereafter, as to another bargainingmeeting. Between that date and the date of this decision,theUnion's unfair labor practice charges and the NLRBcomplaint thereon have been pending. Respondent sent tothe Union on December 22, 1972, what purports to be anunaudited financial report. On February 12, 1973, theUnion sent to Respondent's lawyer, a telegraphic response,concerning such unaudited financial report.Considering all of the foregoing, I conclude and find thattheUnion on May 1, 1972. requested Respondent tobargaincollectivelywith respect to the appropriatebargaining unit, and has continuously thereafter requestedand pursued collective bargaining with the Respondent.The last specific request for a scheduled meeting occurredprior to December 11, 1972. However, in view of the unfairlabor practice charges, the pending complaint and trial inthismatter, the contentions of the parties at negotiationsessions,and the mutual obligations of the parties tobargain collectively, it is clear that the Union's overallconduct constituted a continuing demand for collectivebargaining.I so conclude and find.The facts are not in real dispute and may be summarizedas follows:1.Dansavage (for the Union) and Mark L. Taliaferro,Sr. (for the Respondent),sometimein early May 1972,agreed that the first bargaining session would occur onMay 15, 1972. Dansavage and Taliaferro also agreed thatthe parties would share the expenses of a meeting place forthe bargaining sessions.The parties thereafter met on May 606DECISIONSOF NATIONALLABOR RELATIONS BOARD15 (for approximately 1-1/2 hours), on May 23 (forapproximately 2 hours), on June 12 (for approximately 1 to1-1/2 hours), on August 3, 1972 (for approximately 1/2hour), on August 29, 1972 (for approximately 1-1/2 hours),on September 23, 1972 (for approximately 40 minutes), andon October 23, 1972 (for approximately 30 minutes). Themeetings were all held in Selma, Alabama, away from thepremisesof Respondent.2.The persons representing the Respondent at all ofthe bargainingsessionswere Taliaferro and Bamberg. Thepersons representing the Union at the May 15, 23, June 12,and August 3 meetings were Dansavage (Internationalrepresentative),Willie Chisholm (organizer) and a commit-tee of five employees. The same persons and Goodman(union counsel) represented the Union at the bargainingsession onAugust 29, 1972. On September 13 and October23, 1972, the same persons, plus Goodman and 10 otheremployees on the employee committee represented theUnion.3.Dansavage and Tahaferro agreed informally beforethe first bargaining sessions that the parties would sharethe costs of a meeting place. Thereafter, the Union paid forthemeeting place for the sessions on May 15, June 12,August 29, and October 23, 1972. The Respondent paid forthemeeting place for the sessions on May 23, August 3,and September 3, 1972.At the August 29, 1972, bargaining session Goodman(counsel for the Union) suggested that the next meeting beheld in Atlanta, Georgia. Tahaferro for the Respondentwould not agree to this, indicating that the meetings shouldbe held where the Company was located.On November 27, 1972, Tahaferro (Respondent's coun-sel)wrote Dansavage of the Union, related in effect that hehad agreed to meet on November 30 without havingknowledge of the docket that was in front of him, relatedthat it was not convenient to meet on November 30 butthat he could meet with the Union on December 7, 1972,and set forth "In view of the union's method of negotiat-ing, we will no longer be willing to share the expense of ameeting hall."4.At the first bargainingsession onMay 15, 1972,Dansavage sketched out generally the Union's aims as tosecuringbetterwages, fringe benefits, and employmentconditions for employees. This discussion clearly indicateda desired range of wages increases and may be said to haveoutlined a perimeter of demand thereto. Dansavage thenpresented to Respondent a written standard type contractproposal, to be used as a guide in arriving at a contract.This written proposal did not specify the actual wagedemands. There was thus some general discussion ofcontract provisions at this session.At the second bargainingsession onMay 23, 1972, theRespondent presented to the Union a document. Thisdocument purported to be a grouping of contractualproposals which would constitute a substantial part of acontract as proposed but did not purport to be a proposalof a complete contract. Tahaferro indicated to Dansavage(for the Union) that he would furnish additionallanguagefor the proposal the next week. At the session on June 12,1972,Dansavage asked Tahaferro for the additionallanguageforRespondent's contractual proposal whichRespondent had promised. Taliaferro told Dansavage thathe did not have any additional language to present at thistime, that his secretary had gone on vacation. BetweenMay 23, 1972, and February 13, 1973, the time of the trialin this matter, Tahaferro did not furnish the additionalcontractual language (in writing) that he had promisedDansavage. At the last bargainingsessionon October 23,1972, Dansavage again asked Taliaferro for the additionalcontract language he had promised. Taliaferro toldDansavage that there was no sense in giving additionallanguage, that the Union hadn't done anything with thelanguage already given. Although during the sessions therewere some agreements made concerning the Union's andRespondent's proposals, there were no significant propos-als made by Respondent otherwise.5.Theinitialbargaining postures of the parties asrevealed by their proposals and comments thereto may besummarized as follows: The Union's initial posture was thepresentation of a standard type contract as a guide and theseeking of substantial wage and fringe benefits. Thestandard type contract contained detailed provisions as toemployee rights and benefits and union-security andcheckoff provisions. The Respondent's initial posture wasthe presentation to the Union of status quo provisions,same wages and benefits,excepting that the managementrights clause eliminated certain rights accorded an exclu-sivebargaining representative as a matter of law, andexcepting the fact that the conditions would be embodiedin a written contract.Therewas no significant change in the bargainingpostures or positions throughout the seven bargainingsessions and until the date of trial in this matter.During the seven bargaining sessions,thepartiesdiscussed the proposals and reached agreement withrespect to a number of items. As to other proposals, therewas adequate discussion and reasons offered for positionsthereto as to some of such proposals. As to some of theproposals, Tahaferro gave a flat no, commented in effect astosome proposals that "it stinks," and as to someessentially refused to discuss the proposals.Some of the Union's representatives also made com-ments to the same effect about some of the companyproposals.Tahaferro, throughoutthe bargaining sessions,took theposition that Respondent would not offer increased wageor fringe benefits. Tahaferro repeatedly stated that theRespondent was a new company and that it did not haveenough experience to know whether it could or could notafford a wage increase. With respect to this,it isnoted thatDansavage, during the bargaining sessions, on May 23,1972, pointed out that the Union had information to theeffect thatRespondent was a subsidiary of UniversalCoverallswhich was not a new company and that theyshould certainly know whether or not the company wasgoing to make a profit. Tahaferro told Dansavage that hedidn't know that they "are a part of anything." On June 12,1972, the Union requested profit-and-loss informationfrom Respondent. On August 3, 1972, the Union, bytelegram, again requested such information. No informa-tion purporting to supply the above information was giventheUnion until mid-December 1972. As indicated later UNOCO APPAREL, INC.607herein, I find that Respondent has violated Section 8(a)(5)and (1) of the Act by its refusal to timely furnish relevantinformation concerning its financial records relating to itsreasons in support of its wage offers.The Union also requested other information from theRespondent. I have considered all of the evidence theretoand am persuaded that the evidence relating to suchrequested information (wage rates, etc.) does not revealbad-faith bargaining. There is a dispute as to whether theUnion requested the average earnings of individualemployees or the average earnings of all employeesConsidering the language on the Union's August 3telegram as to average earning of all employees and thefailure to complain to Respondent as to the informationultimately furnished, I am convinced that the totality of theevidence supports Taliaferro's testimony and the Respon-dent's contentions that the request was not made as toaverage earnings of individuals.6.Since themajor issue of bad-faith bargainingrequires a consideration of totality of evidence, I find itproper to briefly refer to certain other facts adduced whichcamewithin the ambit of the General Counsel's conten-tionsbut which I do not find to be sufficient to revealoverall bad-faith bargaining.At one of the later bargainingsessionsa dispute aroseover whether Bamberg had perjured himself by testifyingin anNLRB representation hearing that there were nosupervisors, and by submitting a document at the bargain-ing sessionsindicating that there were five supervisors. Noreal issuedeveloped in the bargainingsessions as towhether the individuals were or were not supervisors. AtthebargainingsessionsTahaferro and Goodman, theunion lawyer, argued about the Union's accusation thatBamberghad perjured himself, about Respondent's beingcross-examinedduring bargaining about this matter, andabout court actions that might be involved. I do not findthisincident or argument to be indicative of overall bad-faith bargainingsince no genuine issue asto the status ofthe five employees referred to on the document assupervisors continued.During the bargainingsessions,the parties discussedwhether Respondent had unilaterally cut some wage rates.The wage rates cuts were rescinded, but the employeesinvolved were not paid back wages for the cuts. Essentially,Tahaferro's position at the bargainingsessionswas that thewage ratecuts would be rescinded but no backpay wouldbe paid. The General Counsel had elected prior to the trialnot tolitigatethe question of the wage cuts as an unfairlabor practice.Without, at least, a background determina-tion that the wage rate cuts were unlawful, which theGeneral Counsel's election not to proceed thereupon as anunfair labor practice prevents, the evidenceis insufficientto reveal that Respondent's conduct at the bargainingsessionsas regards such wage cuts is that of bad-faithbargaining.The General Counsel adduced evidence relating toremarksby Plant Manager Bamberg shortly after theNLRB election results in the representation election. ThusBamberg onApril 14, 1972, apparently told a newspaperreporter that theelection results wereunbelievable, that"as faras the plant's future, I do not know." I am notpersuaded that these remarks are persuasive to reveal thatthebargaining by Respondent was that of bad-faithbargaining.During the bargaining sessions, apparently when beingpushed by the Union's attorney as to the meaning ofRespondent'smanagement rights proposals and as toRespondent's discouragement of union membership there-from, Tahaferro remarked that Respondent might try todiscourage union membership and want another electionConsidering the totality of the evidence, Respondent'sproposal concerning the recognition of the Union, and thefact that Respondent did not question the Union's status, Iam persuaded that these remarks, although ill chosen, donot reveal a bad-faith intent as to bargaining.There is a dispute as to whether, before the June 12,1972, bargainingsession,Tahaferro told Dansavage that hedidn't know how Respondent expected him to get acontract since it gave him nothing to offer. I creditDansavage's testimony as to such remarks. AlthoughTahaferro denied such remarks in his testimony, theattitudeexpressed is consistentwith the hard-nosedposture he took in the bargainingsessions.Iam notpersuaded that Tahaferro knowingly misstated the facts.Rather, I am persuaded that his memory of what occurredon such occasion is not as reliable as Dansavage's. I am notpersuaded that such remarks reveal that Respondent'soverall bargaining was in bad faith.ConclusionWhether or not a Respondent bargains in bad faith andwith no intention of entering into a final and bindingcontract requires a consideration of the totality of all thefacts and a valued judgment based thereupon. The factsare not in real dispute. The essential thrust of the facts hasbeen presented. The ultimate conclusionary factual deter-mination that I make is that the overall facts are notsufficient to reveal that Respondent has bargained in anoverall manner in bad faith and with no intention to enterinto a final and binding agreement.The above conclusion is not completely free from doubt.Ihave considered all of the fact, including facts which areindicativeofbad-faithbargaining.When parties areengaged in hard bargaining, it is clear that they know thatfinal results will not come quickly and easily. Respondent'swithdrawal from its agreement to share the expenses of themeeting place on November 27, 1972, is indicative of bad-faithbargaining.The failure to give reasons for itspositions as to some of the proposals excepting to say "itstinks" is also indicative of bad-faith bargaining. Thefailure to timely furnish contract language proposals whenpromised is also indicative of bad-faith bargaining.However, as I see the facts,the bargaining sessions revealthatneither party has altered substantially its overallposture. The Respondent's written partial proposal offeredon May 23, 1972, included proposals covering a substantialnumber of items included in many contracts. The agree-mentsmade between the Respondent and the Union arenot insubstantial despite the fact that the parties' overallpostures remain the same. It is clear that wages constituteda critical issue.It is clear that Respondent's refusal totimelyfurnish relevant information relating to its reason 608DECISIONS OF NATIONAL LABORRELATIONS BOARDfor its wage offers has a substantial bearing upon thequestion or progress of resolution of the wage issuequestion. The overall facts, however, reveal that the partieshave jockeyed for position as to the main issues. Eachpartyhas attempted to make the other party movesubstantially on the wage issue without substantial move-ment on its own position. Each party has remainedsubstantially fixed on its wage demands.The Respondent's contract proposals, its revealed posi-tion as to wages and benefits, and the agreements made arestrongly indicative that Respondent would be willing tosigna contract consistent thereto. As to the indicia of bad-faith bargaining previously referred to, I am not persuadedthat such are sufficient to reveal that Respondent hasbargainedin anoverallmanner in bad faith and withintent not to agree to or enter into a final and bindingagreement. I conclude and find that the facts do not revealthatRespondent has bargained in an overall manner inbad faith and with an intent not to agree to or enter into afinal and binding agreement in violation of Section 8(a)(5)and (1) of the Act.The Refusal To FurnishInformationThe Respondent gave the Union its contract proposal (apartial proposal) at the May 23, 1972, bargainingsession.The subject of Respondent's wage offer was first discussedat this session.What occurred thereto is revealed by thefollowing excerpts from Dansavage's credited testimony.After glancing through the company's proposal, Isaid, I don't see anything in here that you are proposingthat you are not already doing or already paying.Ipointed out that I felt there was going to be anincrease in the Federal Minimum and that we shouldn'thave to sit around and wait until the Federal Minimumwas increased, we should go ahead and try to negotiatehigher Minimums.Mr.Taliaferro informed me that he did not knowthat there would be an increase in the FederalMinimums, that his client did not give him anything tooffer, and, that it was a new business and that thecompany hadn't received or hadn't had a reasonablepicture as of yet.Ithen again asked him if he had any increase inmoney or any increase in contractminimums.Mr.Taliaferro informedme that they did not.The subject of wages was again discussed at the June 12,1972, bargaining session. What occurred thereto is revealedby the following excerpts from Dansavage's creditedtestimony.Q.Tell us what was discussed next?A. I then asked him again if he had any money tooffer, or any fringes or changes.Mr.Taliaferro told me that the company's positionwould not be altered.He says, there is no money, no changes,no fringes.The company's position will not be altered.Q.Will you continue with the discussion.A.He went on to say that the company has notbeen in business long enough, that they didn't knowwhat was happening yet, that the company didn't knowif they were losing money but that the owner said theywere going to be in the black.Q.Any response to that?A. I told Mr. Taliaferro that the company was herein Selma for about six or seven months and surely withtheir experience that they should have some knowledgeof knowing whether or not they are going to have aprofit.Mr.Taliaferro said that they wouldn't have anyfinancial offer to give. They don't know what they canafford.Q.Would youcontinue.A I then asked Mr. Taliaferro if he had any moneyto offer or any fringes or any increases.Mr.Taliaferro informed me that the employeescame to the wrong well, that the well is dry.One of the employees said, if the well is dry, one ofthe Committee girls says, if the well is dry how come weare working ourselves to death and all of those pantsare being shipped out of the back door.There was no response to that.At that point, I asked Mr. Taliaferro if he wouldsupply the Union with a copy of the Profit and LossStatement.Q.You recall the response?A.Mr. Taliaferro said he would let me know.Taliaferro's testimony as to the position he took onwages and his asserted reasons isrevealed bythe followingexcerpts from his testimony:Q.Did you ever say neither you or the companyknew what you could afford to offer?A.No, I did not. I told them that we were not in aposition until we had further information as to how thecompany was doing, and a better way of knowingwhere we stood to make offers on finances. And as faras affording it, I repeated to them that I knew nothingof the financial condition of the company. I had noreason to inquire, that they paid my fees and that's asfar as I needed to inquire.Considering the total consistency of the evidence, thegreater preciseness of Dansavage's testimony as to specificevents, I find Dansavage's testimony more reliable as tothese events and points than Taliaferro's and so credit andfind the facts.Taliaferro's testimony, however,consistentwith Dansavage's, clearly reveals that Respondent assertedas a reason for its wage offer that Respondent was not in aposition to make offers on finances until it had furtherinformation as to how the Company was doing and abetter way of knowing where it stood.Thereafter, and until December 22, 1972, it is clear thatRespondent did not furnish the Union the requestedinformation relative to its asserted reason concerning itswage proposals. On August 2, 1972, the Union by telegramreiterated its request for profit-and-loss information. Thistelegram was received by Taliaferro on the day of theAugust 3,1972,bargaining session. In the bargaining UNOCO APPAREL, INC.609session on August 3, 1972, the profit-and-loss informationrequestwas discussed as is revealed by the followingcredited excerpts from Dansavage's testimony.A.Yes.I asked Mr. Tahaferro if he had the information werequested, namely the individual average earnings andthe profit and loss statement.He pulled out a telegram and he says, my secretaryhanded me this telegram as I was leaving for thismeeting in Selma and he says, I didn't know youwanted this information.Q.Were you told anything as to the P & Linformation requested?A. I requested copy of the Profit and LossStatement and Mr. Taliaferro told me that he didn'tknow whether he had to furnish us a copy. He didn'tknow if he would. Then he went on to say, well that hedust wouldn't.Q.You recall what was discussed next?A. I believe I then again asked the company if theyhad any offers in any money or fringe benefits.Mr.Taliaferro's answer was, no. No changes.The question of wages and the request for profit and lossinformationwas discussed at the August 29, 1972,bargaining session.What occurred with respect thereto isrevealed by the following excerpts from the record andDansavage's credited testimony.MR. KoRETZKY: At the August 29, 1972, negotiationsession,Taliaferroand Bamberg represented thecompany and Dansavage, Chisholm, Attorney DavidGoodman and the 5-member employee committeerepresented the Union.The meeting started at about 2 p.m. and lasted about1-1/2 hours.Goodman began the meeting by asking Taliaferrofor the mforrnation he had requested in his August 2telegram, namely, employee earnings and a profit andloss statement.MR. KORETZKY: At this point, there was discussionrelative to the wage or fringe package, but this is not anarea of stipulation.The next matter that can be stipulated is that Mr.Goodman asked how long the company had been inbusiness. Taliaferro replied since November 16, 1971.Goodman asked for information on whether thecompany was making a profit or loss, that he wouldlike to know the financial condition of the company.Taliaferro said this was not available to Goodman.Goodman said he thought he was entitled to thisinformation, and that he may have to file charges if hedidn't get it.Taliaferro said he didn't care what Goodman did.and that he would not furnish any financial informa-tion.MR. KoRETZKY: Goodman asked if Unoco wasn'tpart of a larger company-larger company.Taliaferro replied that it was none of his business.Goodman then asked if any of the owners would beat the next meeting, and would he have any money tooffer.Taliaferro said he was negotiating and that therewould be no wage increases in the near future.*****Q. (By Mr. Koretzky) Your testimony reflects thatat each meeting there were inquiries to the Unionrelative to the wages and fringe question. Would youtellus at this meeting if you recall at least the initialinquiry relative to wages and fringes.A.Mr. Goodman asked Mr. Taliaferro if they hadany money to offer, any fringe benefits. Mr. Taliaferrosaid, "No, we do not."Mr.Goodman asked him why, and he said,"Because we don't have any at this time."Q.Do you recall whether, at any time later in thismeeting, there was any mention of wages and fringes?A.Yes. As a matter of fact, when Mr. Goodmancame to wages and in our standard agreement, which isArticle VII, page 3, he asked him again about wages,and Mr. Taliaferro said that no, that he had no wagesor fringe benefits to offer, that he had nothing more tosubmit than what he had already submitted.The question of wages and the request for profit-and-lossinformation was discussed at the bargaining session onSeptember 13, 1972, and is revealed by the followingexcerpts from the record (stipulation).MR. KoRETzKY: Based upon off the record discus-sion, I believe that the following stipulation is accepta-ble to the parties.At the September 13, 1972, meeting, Taliaferrorepresented the company, the Union was representedbyMr.Dansavage,Goodman, Chisolm, and anemployee committee of 15.The meeting started at about 12:30 p.m., and lasteda total of 40 minutes, including a short caucus.During this meeting, Goodman asked for a profitand loss statement, the earnings before and after therate cut, the individual average earnings and the figuresto check the company's averages. And also requestedthem to make information available on Blue Cross,both as to benefit and cost. As to the financialinformation, Tahaferro said he would not provide thefinancial information.On the other information re-quested, Taliaferro said he didn't have it. That he mayget it to the Union. That he would write a letter tothem.Goodman said that he felt that they were entitled tothis information to be able to negotiate, and that hemay have to file charges if he didn't provide thisinformation.Taliaferro said to file any damned charges he wantedto file.Goodman asked how long the company had been inbusiness, and Taliaferro said, "It will be a full year inNovember." 610DECISIONSOF NATIONALLABOR RELATIONS BOARDThe question of wages and the request for profit-and-lossinformationwas discussed at the October 23, 1972,bargaining session and is revealed by the followingexcerpts from the record (stipulations).MR. KORETZKY: Based upon the off the recorddiscussion, Iwould like to propose the followingstipulations as to the seventh and final negotiationsessionas between the parties. And it was held onOctober 23, 1972, between 12:30 and 1:00 p.m.Taliaferro represented the company, and Dansavageand Goodman-MR. TALIAFERRO: I have not agreed about, to anyfinal,final isfrequently used, but it was not final.MR. KORETZKY: The seventh negotiatingsession,Mr. Taliaferro represented the employer and Dansa-vage, Goodman, Chisolm, and the employee committeeof about 11 employees attended on behalf of theUnion.Goodman opened by asking if Tahaferro hadanything new to offer, wages and holidays, andTalfaferro said no.Goodman asked if he had anything on wages;Taliaferro said he had nothing to offer.Goodman said, "How about hours?" And Taliaferrosaid, "No, we will work 40 hours"Goodman asked about the profit and loss statement,and Talfaferro said he would not supply them.The Union filed the unfair labor practice charge in thiscase on October 12, 1972. Said charge averred in effect thatRespondent,sinceon or about May 8, 1972, had refused tosupply the Union with certain material and informationpertinent to collective bargaining. The Board's complaintin thismatter, alleging, in part, unlawful conduct onRespondent's part by refusing to furnish relevant requestedinformation relating to its wage offer reasons was issued onNovember 20, 1972. Respondent from June 12, 1972, toDecember 22, 1972, did not furnish to the Union therequested profit and loss information. On December 22,1972,Respondent furnished to the Union a statement,purporting to be an unaudited financial statement relatingtoprofitand loss information for the Respondentconcerning operations from November 15, 1971, to August31, 1972.ConclusionsConsidering all of the foregoing, I conclude and find thatRespondent has violated Section 8(a)(5) and (1) of the Actby not timely furnishing, after proper request, relevantinformation necessary for the Union to bargain intelligent-ly concerning wages and Respondent's asserted reason forits wage offers.An employer does not have to furnish financial recordsorprofitand loss information to a union, even ifrequested, if such is not relevant to the bargaining issues.If,however, an employer asserts a reason, such as an2Tahaferro's remarks about the "well" being dryreveals that hisposition waspostulatedon an assumption that Respondentcould not afforda wage increase3N.LR B v Truitt Manufacturing Co,351 U S 149 (1956)4 1 .find itunnecessary to pass uponwhether the information furnishedinability to pay or a related typereason, in support of hisposition on wages, the union is normally entitled to suchinformationaswillsupport or disprove such assertion.A realistic appraisal of what Talfaferro asserted as to hisreasons for his wage offers and positions is that Talfaferroasserted that his wage offers and positions were basedupon the fact that he might be unable to afford a wageoffer other than that offered.2 If such information andfacts as were available to Respondent would support thisassertion, then the assertion would be true, and the partiescould proceed accordingly. If such information and factsaswere available to Respondent did not support suchassertion, then the assertion would be untrue, and theUnion could advocate in bargaining arguments contrary toTalfaferro's assertionsthat he might not be able to afford awage increase, could advocate and point out specific andsupported arguments to the effect that he could make otheroffers. To hold otherwise would require the Union to accepta premise tantamount to economic justification of Respon-dent's wage offers, even if not true.3Respondent, by Taliaferro, on June 12, 1972, andthereafteruntilDecember 22, 1972, after unfair laborpractice charges and complaint relating to such requestedinformation, took the expressed position that it did nothave to furnish the profit and loss information and that itwas not going to do so. Under such circumstances, therefusal to furnish relevantinformationwhen requested isviolative of Section 8(a)(5) and (1) of the Act.The ultimate furnishing of profit and loss information onDecember 22, 1972, even if in compliance with the requestotherwise, does not negate the fact that an unfair laborpractice has occurred. Further, for adequate reasons, theUnion can pursue relevant questions thereto relating toreliability thereof even after receipt of such information.4IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth, in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate and substantial relationship to trade, traffic andcommerce among the several States and tend to lead tolabor disputes burdening and obstruction commerce andthe free flow of commerce.V.THE REMEDYHaving found that the Respondent has refused tobargain collectively with the Union by refusing to furnishrelevant information and financial records to support itsasserted reason for its wage offers as being because it mightnotbe able to afford a wage increase, it will berecommended that the Respondent, upon request, furnishrelevant information and financial records relating to suchasserted reason.on December 22. 1972. if timelyfurnished,adequately responded to theUnion's request for information SeeMetlox Manufacturing Co,153 NLRB1388 (1965), enfd 378 F 2d 728, (C A 9, 1967).cert denied389 U S 1037(1967) UNOCO APPAREL, INC.Upon the basis of the above findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Unoco Apparel, Inc., the Respondent, is an employ-er engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.InternationalLadies'GarmentWorkers'Union,AFL-CIO, is, and has been at all times material herein, alabor organization within the meaning of Section 2(5) ofthe Act.3.All production and maintenance employees, includ-ingpackers,employed by Respondent at its Selma,Alabama, plant; excluding office clerical employees, plantclerical employees, professional employees, guards, andsupervisorsasdefined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.At all timessinceon or about April 13, 1972, andcontinuing to date, the Union has been, and is now, therepresentative for the purpose of collective bargaining of amajority of the employees in the unit described above, and,by virtue of Section 9(a) of the Act, has been, and is now,the exclusive representative of all employees in said unitfor the purposes of collective bargaining with respect torates of pay, wages, hours of employment, and other termsand conditions of employment.5.By refusing to furnish, upon request, relevantinformation and financial records to justify its assertedreason for offering to agree to only the current wages andfringe benefits, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER -5Respondent, Unoco Apparel, Inc., its officers,agents,successors, and assigns, shall-I.Cease and desist from:(a) Refusing to bargain collectively with the Union as theexclusive representative of the employees in the unit, byfailing,upon request, to furnish said Union with suchinformation and other relevant material (to supportRespondent's claim that its wage offers are based upon thefact that it might not be able to afford any wage increase)as will enable the Union to discharge its function as thestatutory representative of Respondent's employees in theappropriate bargainingunitset out below:The appropriate bargaining unit is:All production and maintenance employees, includ-ing packers, employed by Respondent at its Selma,Alabama, plant, excluding office clerical employees,plantclericalemployees,professionalemployees,guards and supervisors as defined in the Act, constitutea unitappropriate for the purposes of collective611bargaining within the meaning of Section 9(b) of theAct.(b) In any like manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Upon request, furnish said Union with such informa-tion and other relevant material in support of Respon-dent's claim that its wage offers are based upon the factthat it might not be able to afford any wage increase as willenable the Union to discharge its function as the statutoryrepresentative of Respondent's employees.(b)Post at Respondent's plant at Selma, Alabama,copies of the attached notice marked "Appendix."6 Copiesof said notice, on forms provided by the Regional DirectorforRegion 15, after being duly signed by Respondent'srepresentatives, shall be posted by it immediately uponreceipt thereof, and be maintained by Respondent for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 15, inwriting,within 20 days from the date of receipt of thisOrder, what steps the Respondent has taken to complyherewith.IT IS FURTHER ORDERED that the allegations of unlawfulconduct not specifically found to be violative herein bedismissed.5 In the event no exceptions are filed as provided by Sec 10246 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions and Order,and all objections thereto shall bedeemed waived for all purposes6In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder ofthe National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National LaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively with theinternationalLadies'GarmentWorkers'Union,AFL-CIO, by failing to furnish said Union with suchinformation and other relevantmaterial aswill enabletheUnion to discharge its function as a statutoryrepresentative of our employeesin theappropriate unitdescribed below.WE WILL NOT in any like manner interfere with,restrain, or coerce employees in the exercise of theirrightsguaranteed in Section 7 of the Act. Theappropriate bargaining unit is: 612DECISIONSOF NATIONALLABOR RELATIONS BOARDAll production and maintenance employees,including packers,employed by Respondent at itsSelma,Alabama,plant;excluding office clericalemployees,plant clerical employees,professionalemployees,guards and supervisors as defined intheAct,constitute a unit appropriate for thepurposes of collective bargaining within themeaning of Section 9(b) of the Act.WE WILL,upon request,furnish the InternationalLadies'GarmentWorkers'Union,AFL-CIO, withrelevant information and other relevant material tosubstantiate our claim that our wage offers are basedupon the fact that we might not be able to afford anywage increase.UNoco APPAREL, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board'sOffice,Plaza Tower,1001 HowardAvenue, Suite 2700,New Orleans,Louisiana 70113,Telephone 504-527-6361.